Exhibit 10.11

August 2, 2006

Ira H. Raphaelson
Vice President, General Counsel & Secretary
Scientific Games Corporation
750 Lexington Avenue
New York, New York

Dear Ira:

As you know, management has been working to both standardize the executive
contracting processes and to simplify the payroll administration of certain
contractual benefits, with the support of the Board.   Consistent with that
effort, we have been working to eliminate such benefits as car allowances and
housing and transportation payments to executives.  To further that objective,
effective February 1, 2006, your initial base salary will be increased to
$540,000 (pro-rated to $495,000 for the eleven months of 2006) in consideration
of your agreement to forgo the housing and transportation benefits of your
contract retroactive to that date and throughout the remainder of your contract.

Please indicate your agreement to the foregoing by countersigning and returning
an original signed copy of this letter to me.

 

 



 

 

Very truly yours,

 

 

 

 

 

Scientific Games Corporation

 

 

 

 

 

By:

 

 

 

 

Name:

Sally Conkright

 

 

Title:

Vice President of Administration and

 

 

Chief Human Resources Officer

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

By:

 

 

 

Ira H. Raphaelson

 

 


--------------------------------------------------------------------------------